—Order, Supreme Court, New York County (Jacqueline Silbermann, J.), entered on or about November 12, 1998, which, in an action for breach of a separation agreement, inter alia, granted plaintiffs motion to confirm the report of the Special Referee and in accordance therewith directed entry of judgment in favor of plaintiff for $1,071,400, representing maintenance and child support arrears, unanimously affirmed, without costs.
At the inquest, the Special Referee properly adhered to the terms of the previously issued order of preclusion permitting defendant to cross-examine plaintiff but restricting him from offering evidence in support of his answer and counterclaims (cf., Rokina Opt. Co. v Camera King, 63 NY2d 728, 730-731). Also proper was the Special Referee’s grant of plaintiffs motion to amend her ad damnum to include arrears that had accumulated since the action’s commencement (see, CPLR 3025 [b]; see also, Loomis v Civetta Corinno Constr. Corp., 54 NY2d *18818, 23; Sahdala v New York City Health & Hosps. Corp., 251 AD2d 70). Concur — Sullivan, J. P., Nardelli, Tom, Lerner and Andrias, JJ.